The only assignments alleged in the petition in error are that the court erred in overruling the motion for a new trial, and that the court erred in not rendering judgment for plaintiff in error on the pleadings. The appeal was taken by transcript, and there has been no case-made or bill of exceptions filed. Defendant in error has filed motion to dismiss the appeal. Under the rule announced by this court the case of Miller v. Markley, 49 Okla. 177, 152 P. 345, and authorities there cited, the motion must be sustained. The appeal is therefore dismissed. *Page 37